Title: Thomas Jefferson to Nicolas G. Dufief, 9 January 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Jan. 9. 13.
          I recieved last night your favor of the 4th with the Elzevir Livy, which, having your permission, I now return because I already possess that edition, and it is too small in it’s type for my eyes. I possess also the 4to Delphin edition. but I dislike such cumbersome volumes. having a desire to give Livy a reading at this time, I wished a handy edition and of a type suited to a Septagenary.  Maittaire’s is the best for my purpose, being of a good print, in 6. vols 12mo. there may be others perhaps equally suitable. such an edition I will thankfully recieve from you. accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        